Citation Nr: 0033262	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-02 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for mycosis fungoides, 
a T-cell lymphoma, claimed as secondary to Agent Orange (AO) 
exposure.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) (also claimed as emphysema), 
including as secondary to in-service tobacco use and asbestos 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
December 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Board notes that the RO has adjudicated the issues of 
service connection for COPD (as secondary to in-service 
cigarette smoking) and emphysema (as secondary to asbestos 
exposure) separately.  

The Board has combined these issues into one issue.  The 
veteran's original claim was service connection for 
emphysema.  The RO adjudicated the issue as service 
connection for COPD.  The veteran has consistently contended 
that he should be entitled to service connection for 
emphysema.  More recently, he contended that his emphysema 
was related to in-service asbestos exposure.  

The Board does not consider the claim based on asbestos 
exposure to be a separate claim.  Rather, it merely 
represents another theory of entitlement to the same 
disability claimed on appeal; emphysema.  The veteran has 
made no indication that he is claiming service connection for 
two different respiratory disabilities.  Rather, he has made 
various contentions as to why his respiratory disability 
should be service connected.  For this reason, the Board is 
recharacterizing the issue of service connection for COPD to 
include the issue of service connection for emphysema as 
secondary to asbestos exposure, as the record indicates that 
the veteran has been claiming service connection for only one 
respiratory impairment.  See Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997).  

In October 1999 the RO received a letter from the veteran in 
which he expressed interest in obtaining new representation, 
specifically, a legal aid attorney.  He requested advise on 
obtaining such representation.  The RO should respond to the 
veteran's request by providing him with the information he 
requested.  

The issues of service connection for PTSD and COPD are 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative medical evidence of record shows that the 
veteran's mycosis fungoides cannot satisfactorily be 
dissociated from his active service. 


CONCLUSION OF LAW

Mycosis fungoides was incurred in active service.  
38 U.S.C.A. §§ 1110, 1116, (West 1991 & Supp. 2000), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. §§ 3.303(d), 3.307(a)(6), 3.309(e), 3.313 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service records indicate that the veteran served aboard the 
USS HALEAKALA from approximately May 23, 1962 to April 5, 
1963, and aboard the USS BELLATRIX from approximately June 4, 
1963 to November 27, 1964.  

They indicate that he was confined at the Treasure Island 
Naval Station between April 1963 and June 1963.  

In February 1998 the United States Armed Services for 
Research of Unit Records (USASCRUR) (formerly the 
Environmental Support Group (ESG)) verified that the veteran 
served aboard the USS HALEAKALA and the USS BELLATRIX.  They 
further confirmed that the USS BELLATRIX operated off the 
coast of Vietnam during the veteran's Vietnam tour.  

A history of the USS HALEAKALA provided by USASCRUR confirms 
that the USS HALEAKALA began a cruise in May 1962 which 
included trips to Yokosuka, Sasebo, Okinawa, and Hong Kong.  
There was an upkeep period in Guam, and the ship subsequently 
departed for "NAD Concord" where it arrived in October 
1962.  

The USS HALEAKALA served as a replenishment unit for a major 
Fleet Strike and Anti-air Warfare Exercises off the southern 
California coast in February 1963.  

The USS HALEAKALA was not deployed to the Western Pacific 
(WESTPAC) until July 1963.  The record indicates that the 
veteran had already been transferred off his ship at this 
point.  

A history of the USS BELLATRIX reveals that the majority of 
its deployment was spent voyaging the Western Pacific to keep 
ships of the 7th fleet supplied.  After August 1964 the 
BELLATRIX concentrated on the fleet operating off the coast 
of Vietnam in support of the American effort to bolster the 
defenses of the South Vietnamese republic.  The BELLATRIX 
alternated between brief periods on the West Coast of the 
United States and longer periods off the coast of Vietnam 
until September of 1968.  The BELLATRIX earned five battle 
stars during the Vietnam conflict.  

There is no in-service documentation of a diagnosis of 
mycosis fungoides.  

Records from the San Francisco VAMC documents treatment of 
variously documented skin problems from June 1993 to January 
1994.  

In November 1993 a right shoulder shave biopsy was performed 
and revealed mycosis fungoides in the patch stage.  A VA 
physician noted in a letter that the veteran had been 
followed for this condition for almost two years but that 
mycosis fungoides, a T-cell lymphoma, had only recently been 
confirmed.  Subsequent treatment notes from the San Francisco 
VAMC document treatment of this condition.  

In June 1994 the veteran submitted a claim of service 
connection for, in pertinent part, mycosis fungoides.  

In a May 1995 letter, Dr. JMB stated that the veteran was 
being treated for mycosis fungoides, and that he was 
continuing to suffer from generalized plaques with 
erythrodermia or tumors.  

In a February 1997 letter Dr. JBD of the San Juan de Dios 
Hospital wrote that the veteran was being treated for mycosis 
fungoides with excellent results.  

In an October 1997 progress note from the Bay Pines VA 
Medical Center the veteran was diagnosed with mycosis 
fungoides, but noted that it was currently in remission.  

Criteria

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  


As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) (to be codified at 38 U.S.C.A. § 5103(a)).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified 
at 38 U.S.C.A. § 5102(b)).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  


Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(b)(1)-(3)).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(c)).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

In addition, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (2000) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2000).  

The term herbicide agent means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 
38 C.F.R. § 3.307(a)(i).   

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneiform disease consistent with chloracne; Hodgkin's 
disease; non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Multiple myeloma; Respiratory cancers (cancers of the 
lung, bronchus, larynx or trachea); or Soft tissue sarcoma.  
38 C.F.R. § 3.309(e) (2000).  

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2000).

Service in Vietnam during the Vietnam Era together with the 
development of non-Hodgkin's lymphoma manifested subsequent 
to such service is sufficient to establish service connection 
for that disease.  38 C.F.R. § 3.313.  

Under section 3.313, service in Vietnam includes service in 
the waters offshore, or service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.313(a).  

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified at 38 U.S.C.A. § 5107).  

Analysis

The Board initially notes that the duty to assist has not 
been satisfied in this instance for reasons that will be set 
out in greater detail in the remand portion of this decision.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, (2000).  Nonetheless, the evidence 
currently of record is sufficient to allow for a grant of one 
of the issues on appeal; entitlement to service connection 
for mycosis fungoides.  Therefore, the Board concludes that 
the veteran is not prejudiced by the failure to satisfy the 
duty to assist with respect to this issue.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

In the case at hand, the Board concludes that the evidence 
establishes entitlement to presumptive service connection for 
mycosis fungoides.  

The veteran has been diagnosed with mycosis fungoides, which 
has been described as a T-cell lymphoma.  The RO previously 
rated this condition under Diagnostic Code 7715, which 
pertains to the evaluation of non-Hodgkin's lymphoma.  
38 C.F.R. § 4.117, Diagnostic Code 7715.  

More importantly, mycosis fungoides is categorized in The 
Merck Manual as a miscellaneous type of non-Hodgkin's 
lymphoma.  See The Merck Manual 958 (17th ed. 1999).  

Therefore, the Board concludes that the veteran's mycosis 
fungoides falls within the presumptive diseases listed under 
section 3.309(e) as mycosis fungoides is a type of non-
Hodgkin's lymphoma, and non-Hodgkin's lymphoma is one of the 
diseases listed in that section.  

Service in Vietnam during the Vietnam era together with the 
development of non-Hodgkin's lymphoma manifested subsequent 
to such service is sufficient to establish service connection 
for that disease.  38 C.F.R. § 3.313(b).  

Therefore, the remaining issue to be determined is whether 
the veteran actually had service in the Republic of Vietnam.  


There is some question as to whether the veteran served in 
the Republic of Vietnam during the requisite period between 
1962 and 1975.  The veteran's time period of service (June 
1961 to December 1964) clearly falls, in part, within this 
period.  

However, the record indicates that the veteran did not serve 
in Vietnam while aboard the USS HALEAKALA.  The record 
indicates that the HALEAKALA was deployed off the coast of 
Vietnam only after the veteran had already been transferred 
off that ship.  A history of the USS HALEAKALA indicates that 
the ship was not deployed offshore of Vietnam during the 
period he was stationed on that ship.  

The record indicates that the veteran was stationed aboard 
the USS BELLATRIX while that vessel was deployed off the 
coast of Vietnam.  However, there is no indication that the 
veteran went ashore into Vietnam.  

As was stated above, service in the Republic of Vietnam 
includes service in the waters offshore Vietnam and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (emphasis added).  

By its use of the word "and," it appears that section 
3.307(a)(6)(iii) requires that service offshore requires duty 
or visitation in Vietnam.  Therefore, as the record shows no 
indication that the veteran ever went ashore in Vietnam, it 
appears that he did not have service in the Republic of 
Vietnam for purposes of section 3.307(a)(6)(iii).  See 
VAOPGCPREC 27-97.  

However, in October 1990 the regulations were amended to 
establish criteria to be followed in considering claims for 
service connection for non-Hodgkin's lymphoma by veterans who 
served in Vietnam during the Vietnam Era.  See 55 Fed. Reg. 
43123 (1990).  

This amendment became codified as 38 C.F.R. § 3.313.  In 
contrast to section 3.307(a)(6)(iii), section 3.313 appears 
to allow for a more permissive definition of what constitutes 
service in Vietnam.  It states that "Service in Vietnam" 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313 (emphasis added).  

By placing a comma after "offshore," and by using the word 
"or" instead of "and," it appears that section 3.313, as 
opposed to section 3.307(a)(6)(iii), does not require that 
service offshore of Vietnam include duty or visitation in 
Vietnam.  38 C.F.R. § 3.313(a); see also VAOPGCPREC 7-93.  

Thus, it appears that section 3.313 would allow for a grant 
of service connection for a veteran who served in Vietnam or 
who served the waters offshore of Vietnam, and subsequently 
is diagnosed with non-Hodgkin's lymphoma.  See 38 C.F.R. 
§ 3.313; VAOPGCPREC 7-93.  

Because the issue at hand involves service connection for a 
non-Hodgkin's lymphoma, it appears that section 3.313 would 
be the controlling regulation, as it specifically applies to 
claims involving that disease.  See 55 Fed. Reg. 43123 
(1990).  

Therefore, resolving any doubt in favor of the veteran, the 
Board concludes that service connection for mycosis fungoides 
should be granted, as this disease is a type of non-Hodgkin's 
lymphoma, the veteran appears to have had service in Vietnam 
under section 3.313, and section 3.313 allows for a grant of 
service connection for veterans who had service in Vietnam 
who subsequently develop non-Hodgkin's lymphoma.  38 C.F.R. 
§ 3.313; VAOPGCPREC 7-93.  


ORDER

Service connection for mycosis fungoides as secondary to 
Agent Orange exposure is granted.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The issues of service connection for PTSD and COPD, shall 
require a remand in order to ensure compliance with the new 
laws relating to the duty to assist.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  

In the case at hand, the record indicates that the RO has 
requested medical records from all locations specified by the 
veteran.  However, it was only able to obtain records from 
Elko General Hospital, the San Francisco VA Medical Center 
(VAMC), and the Bay Pine VAMC.  

Multiple private medical facilities did not respond to the 
RO's request for records.  Other responded that they did not 
contain any records of treatment of the veteran.  

Under the new law, in pertinent part, whenever the Secretary, 
after making such reasonable efforts, is unable to obtain all 
of the relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain records 
with respect to the claim.  Such a notification shall-

(A) identify the records the Secretary is unable to 
obtain;

(B) briefly explain the efforts that the Secretary 
made to obtain those records; and

(C) describe any further action to be taken by the 
Secretary with respect to the claim.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

In the case at hand, the RO has not notified the veteran of 
which records it was not able to obtain.  On remand the RO 
should notify the veteran of which records it was not able to 
obtain according to the requirements set out in the new law.  

Because the above-mentioned notice was not provided, the 
Board is of the opinion that another request should be sent 
to those sources that did not respond where it has not been 
clearly indicated that such records are not available or not 
present.  

In addition, the Board notes that while the Veterans 
Assistance Center in Berkeley, California; the Vet Center in 
St. Petersburg, Florida; and the San Juan Dios Hospital all 
responded that they had no records of treatment of the 
veteran, the claims file contains some records from these 
facilities, indicating that the veteran did receive treatment 
there.  On remand, the RO should send another request to 
these facilities to ensure that there are no other records 
that have not already been obtained.  

If the RO is unable to obtain any of the above-mentioned such 
records, it should notify the veteran.  

The claims file contains a medical record from Dr. JACU that 
is written entirely in Spanish.  It does not appear that this 
record has been translated into English.  On remand, this 
record should be translated into English, and the translation 
should be associated with the claims file.  

The Board is also of the opinion that the veteran's claims 
require some additional special development.  

With respect to the PTSD claim, the veteran has alleged a 
variety of stressors.  

In his August 1994 claim for PTSD, the veteran initially 
contended that his in-service stressor consisted of being 
sprayed with herbicides or pesticides while aboard the USS 
BELLATRIX by Vietnamese planes.  

The veteran later added additional stressors in his September 
1997 PTSD Questionnaire.

The veteran contended that he witnessed his best friend, BB, 
get snagged on a steel cable, dragged across the deck, and 
saw his hand get ripped off.  He stated that this occurred in 
July 1962 while he was aboard the USS HALEAKALA.  

The veteran reported other stressors in this letter as well.  
In August 1962, while aboard the USS HALEAKALA, he reported 
an incident during which the ship he was on almost collided 
with another ship.  

The veteran again reported being sprayed by the Vietnamese 
with herbicides while aboard the USS BELLATRIX in 1963 and 
1964.  He has previously reported that he was employed as a 
gunnery hand on the topside of the ship during "general 
quarter (battle station)," and that he would fire upon the 
attacking planes.  

While aboard the USS BELLATRIX in the middle of 1963, the 
veteran reported seeing a friend by the name of T. get taken 
off the ship in a straight jacket.  

The RO sent its request for stressor verification to the 
Environmental Support Group (ESG) (currently the United 
States Armed Forces Service Center for the Research of Unit 
Records (USASCRUR)) in April 1997, prior to the veteran's 
September 1997 stressor statement/PTSD Questionnaire.  

As a result, USASCRUR only considered one of the stressors 
listed by the veteran, and this is reflected in their 
February 1998 response, which only discussed the alleged 
spraying of chemicals on the BELLATRIX.  

Therefore, the RO should send another request to USASCRUR for 
verification of all the veteran's reported stressors, as 
reported in the September 1997 statement.  A copy of this 
statement should be forwarded to USASCRUR.  

In addition, prior to obtaining verification from USASCRUR, 
the RO should also attempt to retrieve any other records that 
may aid in the development of this claim.  In particular, the 
RO should attempt to obtain from all relevant sources, deck 
logs, master rolls, and "Temporary Additional Duty (TAD)" 
for the USS BELLATRIX and USS HALEAKALA during the veteran's 
period of service.  

Most importantly, the RO should perform whatever development 
is necessary to verify the presence of BB aboard the USS 
HALEAKALA at the time the veteran was aboard that ship, as 
well as the injury which the veteran allegedly witnessed, in 
which BB's hand was reportedly injured and/or ripped off.  
The RO should also attempt to verify whether the veteran 
served with T. aboard the USS BELLATRIX and that this 
individual was escorted off the ship in a straight jacket at 
the time the veteran was serving on this ship.  

If the RO is unable to obtain such records in its request for 
verification to USASCRUR, the RO should request that any 
records such as deck logs be obtained and reviewed if 
possible, and that such review be notated in USASCRUR's 
response.  

With respect to both issues on remand, the new duty to assist 
law requires that a VA examination or opinion be obtained 
when there is insufficient medical evidence to make a 
determination on the claim.  

Specifically, the Secretary shall treat an examination or 
opinion as being necessary to make a decision on a claim for 
purposes of paragraph (1) if the evidence of record before 
the Secretary, taking into consideration all information and 
lay or medical evidence (including statements of the 
claimant)-

(A) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  

With respect to the claim for PTSD, there are multiple 
opinions linking the veteran's PTSD to in-service stressors.  

However, these stressors have not been verified.  Further, 
there is other medical evidence in the record that conflicts 
with these opinions.  

Prior to filing his claim for service connection of PTSD, the 
veteran underwent a mental status examination for depression 
at the San Francisco VAMC in August 1993.  The veteran was 
noted as indicating that his post-service back injury and 
other subsequent medical problems, along with financial 
difficulties from being unemployed were the primary stressors 
involved in his current depressed state-of-mind.  No mention 
of in-service stressors was documented.  

Because of the conflicting evidence, and because verification 
of all of the veteran's stressors has not been completed, the 
Board is of the opinion that a VA examination should be 
scheduled that fully addresses the veteran's medical history 
and any other evidence pertaining to the verification of his 
alleged stressors.  

The record indicates that the veteran is currently residing 
in Costa Rica.  This raises the possibility that the veteran 
will not be able to report for his examination.  In light of 
these circumstances, if the veteran does not report for his 
VA examination, the RO shall arrange for a VA advisory 
opinion that carefully addresses all the issues on appeal.  
Id.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board also concludes that there is insufficient medical 
evidence on file to make a determination as to the veteran's 
claim for service connection of COPD (to include emphysema), 
including as secondary to in-service cigarette smoking and 
asbestos exposure.  

The RO has already conceded that the veteran was exposed to 
asbestos.  Prior to obtaining the VA examination or opinion 
(in the event that he does not report for the examination), 
the RO should ensure that development is accomplished as 
warranted to determine if there is pre-service and/or post-
service evidence of occupational or other asbestos exposure.  
See M21-1, Part VI, para. 7.21(d)(1).  

Following the above, the RO should then arrange for the VA 
examination or advisory opinion that addresses the issue of 
whether the veteran's respiratory disability is related to 
service, either directly, or as a result of inservice smoking 
or nicotine addiction, and/or as a result of exposure to 
asbestos.  See Colvin, supra.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  

In particular, the RO should send another 
request for treatment records of the 
veteran to the Vet Center in St. 
Petersburg, Florida; the Veterans 
Assistance Center in Berkeley, 
California; the San Juan Dios Hospital; 
Dr. JACU; Dr. JMB; Dr. SKH; Dr. CGC; and 
the Biblical Clinic.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should have any records 
already on file (including records from 
Dr. JACU) and any records subsequently 
obtained that are in Spanish translated 
into English.  

3.  The RO should request the veteran to 
provide any evidence in support of the 
alleged in-service stressors he has 
reported.  

The RO should also attempt to obtain all 
records pertaining to the veteran's 
military service, and in particular, his 
periods of service aboard the USS 
HALEAKALA (approximately May 1962 to 
April 1963) and the USS BELLATRIX 
(approximately June 1963 to December 3, 
1964).  

In particular, the RO should send general 
requests for all service records, 
including deck logs, master rolls, and 
TADs to the National Personnel Records 
Center (NPRC); the Naval Reserve 
Personnel Center (NRPC); and Naval 
Military Personnel Command in Washington, 
DC.  See M21-1, Part III, para. 4.01(d).  

The RO should send a specific request for 
copies of deck logs, and, if available, 
master rolls, TADs and any other 
pertinent records pertaining to the 
veteran's periods of service aboard the 
USS HALEAKALA (approximately May 1962 to 
April 1963) and the USS BELLATRIX 
(approximately June 1963 to December 3, 
1964) to the Modern Military Branch, 
National Archives, 8601 Adelphi Road, 
College Park MD 20740-6001, as well as 
any other sources that may possess these 
records.  

If unable to locate records at the above-
mentioned locations, the RO should also 
send requests for service records to the 
USS BELLATRIX and the USS HALEAKALA.  



In completing the above development, the 
RO should specifically attempt to verify 
that the veteran served with BB on the 
USS HALEAKALA and with T. on the USS 
BELLATRIX, as stated in his September 
1997 PTSD Questionnaire.  This presumably 
requires establishing that BB and T. were 
in the same unit or on the same ship as 
the veteran at the same time.  

The RO should also perform any other 
development necessary to verifying the 
issue of whether BB served on the USS 
HALEAKALA with the veteran and that the 
reported July 1962 accident (in which he 
injured or lost his hand while handling a 
steel cable) involving BB did occur, and 
as to whether the veteran served with T. 
on the USS BELLATRIX in the middle of 
1963 and to corroborate or confirm the 
account given by the veteran as to what 
happened to T.  

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  





In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See VBA Fast Letter 
00-87 (November 17, 2000).  

5.  Upon completion of the above 
development, the RO should review the 
entire claims file and prepare a summary 
of the unverified claimed stressors based 
on review of all pertinent documents, to 
include the veteran's PTSD Questionnaire 
and all medical records.  The summary 
should include the reported dates and 
locations of the stressors, as well as 
any names identified by the veteran (such 
as B.B. and T.).  

The summary and all associated documents, 
including the veteran's DD Form 214, his 
DA Form 2-1, other service records 
(including those records obtained 
pursuant to the above development), 
written stressor statements, and a copy 
of this remand should then be sent to the 
USASCRUR to obtain verification of the 
claimed stressors.  USASCRUR should be 
requested to provide any information 
(including, if not already obtained, deck 
logs, master rolls, TADs and any other 
pertinent records) which might 
corroborate any of the veteran's alleged 
combat experience and stressors.  

6.  Following the above, the veteran 
should be examined by a VA psychiatrist 
or psychologist for his PTSD.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report should be annotated in this 
regard.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

The examiner should determine the 
following:

(a) What is the correct diagnosis of any 
current psychiatric disability or 
disabilities?.  

(b)  With respect to each such diagnosed 
disability, is it at least as likely as 
not that the disability is causally 
related to service?  In this context, if 
the diagnosis of PTSD is deemed to be 
appropriate, the examiner should indicate 
specifically how the diagnostic criteria 
for PTSD are met, to include specifically 
the stressor or stressor events the 
claimant reexperiences.  

The Board emphasizes that even if the 
physician does not find a diagnosis of 
PTSD to be warranted, or finds an 
additional diagnosis apart from PTSD is 
warranted, the physician should address 
the relationship of such disability apart 
from PTSD to military service.  

In reaching any conclusions, careful 
attention should be paid to the veteran's 
service medical records, and his post-
service psychiatric history, including 
the evolution of his statements regarding 
stressors from at least 1993 to the 
present.  

Any conclusions must be accompanied by a 
complete rationale.  

If the veteran is unable to report for 
the above VA examination, an advisory 
opinion should be arranged that addresses 
Question (b) pertaining to the history 
and etiology of the psychiatric 
impairments that have been documented in 
the record, including PTSD.  

6.  The RO should complete any necessary 
additional development pertaining to the 
veteran's claim of service connection for 
COPD (claimed as emphysema) with respect 
to his allegation of asbestos exposure.  
In particular, the RO should determine, 
as warranted, whether the veteran had any 
pre-service or post-service occupational 
or other exposure to asbestos.  See M21-
1, Part VI, para. 7.21(d)(1).  

8.  Following the above, the veteran 
should be scheduled for a VA examination 
by an appropriate specialist for the 
purpose of determining the nature and 
etiology of his COPD/emphysema.  

The claims file, a separate copy of this 
remand, and a copy of M21-1, Part VI, 
para. 7.21 should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report should be annotated in this 
regard.  Any further indicated special 
studies, should be accomplished.

The examiner should determine the 
following:



(a)  What is the correct diagnosis of any 
current respiratory disability or 
disabilities?.  

(b)  Is it at least as likely as not that 
the veteran's current respiratory 
disability(ies) was incurred while he was 
in the service?  

(c)  Is it at least as likely as not that 
the veteran's current respiratory 
disability is due to his in-service 
tobacco use, as opposed to his post-
service tobacco use?

(d)  Is it at least as likely as not that 
the veteran became dependent on nicotine 
while in the service.?

(e)  If it is found that the veteran 
became nicotine dependent while in the 
service, is it at least as likely as not 
that such nicotine dependence was the 
proximate cause of the current 
respiratory disability resulting from the 
use of tobacco products by the veteran?  

(f)  Is it at least as likely as not that 
the veteran's current respiratory 
disability is due to in-service asbestos 
exposure or to a combination of in-
service asbestos exposure and in-service 
tobacco use?

If the veteran is unable to report for 
the above VA examination, an advisory 
opinion should be arranged that addresses 
Questions (b) through (f).  

Any opinions must be accompanied by a 
complete rationale.  

9.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

10.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of service connection for PTSD and 
service connection for COPD (claimed as 
emphysema), including as secondary to in-
service cigarette smoking and asbestos 
exposure.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claims.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for scheduled VA examinations without good cause shown 
may adversely affect the outcome of his claims.  38 C.F.R. 
§ 3.655 (2000).  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals


 



